COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                   ORDER OF ABATEMENT

Appellate case name:         In re Texas-New Mexico Power Company, Relator

Appellate case number:       01-18-01075-CV

Trial court case number:     2017-64096

Trial court:                 234th District Court of Harris County

       On December 6, 2018, relator, Texas-New Mexico Power Company, filed a petition
for a writ of mandamus seeking to compel the Honorable Wesley Ward to vacate his
October 8, 2018 order denying relator’s motion to dismiss for subject matter jurisdiction
without prejudice and to compel respondent to enter an order of dismissal for want of
subject-matter jurisdiction for relator. Pursuant to Texas Rule of Appellate Procedure
7.2(b), the Court “must abate[s] the [original] proceeding to allow the successor to
reconsider the original party’s decision.” TEX. R. APP. P. 7.2(b). The petition is abated
and remanded.
       (1)     Within 15 days of the date of this order, relators are directed to obtain a
               hearing date, if necessary, from the trial court coordinator and to notify all
               parties of such date. The hearing shall be set for a date no later than 30 days
               after the date of this order. The trial court coordinator shall advise the Clerk
               of this Court of the hearing date as soon as it is set;
       (2)     Within 40 days of the date of this order, the district clerk is directed to file a
               supplemental clerk’s record and reporter’s record, if any, with the ruling by
               the successor, the Honorable Lauren Reeder.

        This case is abated, treated as a closed case, and removed from this Court’s active
docket. This original proceeding will be reinstated on this Court’s active docket when the
successor respondent has reconsidered the original respondent’s decision and either party
informs the Clerk of this Court of the ruling with a certified copy of the order. This Court
will also consider a motion to reinstate by either party.

      It is so ORDERED.
Judge’s signature: __/s/ Laura C. Higley___________
                   x Acting individually     Acting for the Court
Date: _January 3, 2019_____________________